Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Chung on June 6, 2022.

The application has been amended as follows:
 
In the Claims
	In claim 15, line 1, delete “of a medical system”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include that the processor is configured to determine a plurality of positions of a treatment tool captured in a plurality of images by the image sensor over a predetermined time period, determine an area defined by the plurality of positions of the treatment tool, and control a driver for operating the endoscope to move the area defined by the plurality of positions of the treatment tool to a predetermined region in a next image captured by the image sensor.  Although the prior art of record discloses systems for moving the endoscope, and thus the displayed image, based on instantaneous instrument positions, the prior art of record fails to explicitly disclose or fairly suggest, alone or in combination, controlling the endoscope driver based on a determined area defined by a plurality of positions of the treatment in a plurality of images by the image sensor over a predetermined time period.  Thus, claim 1 is allowable over the prior art of record.  Since claim 9 recites substantially similar limitations but just in method form, claim 9 is allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795